Citation Nr: 0432410	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine with stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO reopened and denied service 
connection for degenerative disc disease of the lumbar spine 
with stenosis.  The veteran timely perfected an appeal of 
this determination to the Board.  In May 2002, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing in Los Angeles, California.  

The Board observes that the veteran has submitted additional 
evidence since the February 2004 Supplemental Statement of 
the Case.  Because the evidence essentially duplicates other 
evidence of record, the Board will consider this additional 
evidence in conjunction with the current appeal.


FINDINGS OF FACT

1.  The March 1997 rating decision, in which the RO continued 
the denial of service connection for degenerative disc 
disease of the lumbar spine with stenosis, is final.  

2.  The evidence received since the March 1997 rating 
decision includes evidence that was not previously considered 
and which bears directly and substantially on the specific 
matter of whether the veteran's degenerative disc disease of 
the lumbar spine with stenosis is related to service and, 
when considered alone or together with all of the evidence of 
record, it has significant effect upon the facts previously 
considered.

3.  Degenerative disc disease of the lumbar spine with 
stenosis did not originate in service and is not related to 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1997 rating 
decision that denied service connection for degenerative disc 
disease of the lumbar spine with stenosis is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 3.104(a), 20.302(a) (2004).  

2.  Degenerative disc disease of the lumbar spine with 
stenosis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in May 2000, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a March 1997 rating decision, the RO reopened and denied 
service connection for the veteran's low back disability.  
The RO denied the claim because the veteran failed to furnish 
evidence of an in-service injury or a nexus between any in-
service injury and his current low back disability.  The 
veteran was notified of the decision in March 1997.  He did 
not appeal the determination.  Therefore, the March 1997 
rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2004).  Thus, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (effective 
prior to August 29, 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

VA must review all of the evidence submitted since the March 
1997 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In support of his claim to reopen, the veteran submitted lay 
statements, private medical records, letters from private 
doctors, and VA medical records.  The pertinent evidence 
received since the March 1997 rating decision consists of lay 
statements and letters from private doctors.  

A lay statement by [redacted] states that the veteran had no 
back disability prior to service and that he has had back 
problems ever since.  A lay statement by [redacted] states that 
the veteran had complained of back pain since discharge and 
that he had informed her that he had injured his back in 
service.  A statement from [redacted], a fellow serviceman, 
states that he was stationed with the veteran, and that the 
veteran injured his back in service while removing tires from 
a five-ton truck and had been placed on jeep driving duty.  

An April 2001 letter from a private doctor indicates that the 
veteran suffered an automobile injury in May 1991, that the 
veteran injured his back as a result of this accident, and 
that it is certainly possible that his back injury could have 
gotten worse since 1965.  A May 2001 letter from a private 
doctor states that the injuries the veteran's sustained 
during military service in 1965 contributed to his chronic 
mechanical low back pain and fibromyositis.  

The above evidence is new and material because it shows that 
the veteran's current low back disability may be related to 
service.  It is not merely cumulative of earlier evidence 
because the evidence on file at the time of the March 1997 
rating decision did not contain evidence of an in-service 
injury or a relationship between that in-service injury and 
his current disability.  Thus, this evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a) and provides 
a basis to reopen the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine with 
stenosis.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a low back disability because the 
outcome of this particular matter represents a favorable 
action by the Board.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Veterans Claims Assistance Act of 2000

Having reopened the veteran's claim of entitlement to service 
connection for a low back disability, the Board may consider 
the merits of this claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  

This liberalizing law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
In a March 2001 letter, the RO informed the veteran of the 
information and evidence necessary to establish a claim for 
service connection.  In addition, the veteran was provided 
with a copy of the appealed December 2000 rating decision, 
the July 2001 statement of the case, November 2002 Board 
remand, and February 2004 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In addition, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the March 2001 letter informed 
the veteran that VA would help in obtaining relevant records, 
including medical and employment records and records from any 
federal agencies.  In this regard, the letter informed the 
veteran that he must adequately identify such pertinent 
records so that VA could request them on his behalf.  The 
letter also asked the veteran to inform VA of any additional 
information or evidence regarding his claim.  Furthermore, 
the letter informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence not in the 
possession of a federal agency.  Thus, the Board finds that 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in substantiating his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that the veteran was informed that 
he could submit any records in his possession pertaining to 
his claim.  See 38 C.F.R. § 3.159(b).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's post-service VA and non-VA medical records, a VA 
exam report, letters from private doctors, and assertions 
made by the veteran and his friends in support of his claim.  
In addition, the veteran indicated that medical records from 
two private healthcare providers were not available.  

The Board notes that the veteran's service medical records 
are not of record.  In this regard, the Board observes that, 
in cases where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the veteran in 
developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The record reflects that the RO made numerous 
requests to the National Personnel Records Center (NPRC) for 
the veteran's service medical records.  The RO notified the 
veteran of its unsuccessful attempts and provided him with an 
opportunity to submit any service medical records in his 
possession.  The veteran was also given an opportunity to 
submit other evidence, including lay statements, to establish 
the continued existence of his low back disability since 
discharge from service.  NPRC later responded that there were 
no service medical records for the veteran.  Thus, the Board 
observes that the veteran's service medical records are not 
available.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(describing harmless error).  Given the fact that the 
original rating decision predated the VCAA, the Board finds 
that any defect in the timing of the provision of notice was 
properly cured when the RO furnished the veteran the March 
2001 letter, along with the above-mentioned correspondences, 
and subsequently re-adjudicated his claim in July 2001 and 
February 2004.  

Additionally, VA has obtained and associated with the claims 
file every piece of evidence that the veteran has identified.  
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or its implementing 
regulations.  Thus, the Board finds that the veteran is not 
prejudiced by the Board's review of his claim based on the 
current record.  See Bernard, supra.  

Factual Background

As noted above, the veteran's service medical records are 
unavailable.  

The record contains numerous VA and non-VA medical records.  
Pertinent records are highlighted below.

A February 1991 report by Dr. H. Pineda of a medical 
evaluation for disability purposes reflects complaints of 
injuries to the back, neck, and left elbow.  The veteran 
stated that about 15 years ago (i.e. in the mid-1970s) he 
fell about 13 feet off a truck, injuring his low back and 
neck.  He stated that he has had low back pain ever since.  
He also reported an elbow injury in July 1988 while unloading 
a trailer.  Dr. Pineda stated that he did not detect any 
paralumbar tenderness or spasm, or any paravertebral 
deformities.  He diagnosed the veteran with chronic low back 
pain syndrome, etiology undetermined; he stated it may 
possibly be a lumbar sprain or degenerative arthritis of the 
lumbar spine.  The report does not mention an in-service back 
injury.  

A September 1991 decision by the Social Security 
Administration reflects that the veteran filed a claim for 
benefits in November 1990 alleging inability to work due to, 
among other things, a work-related back injury.  The decision 
also notes the above February 1991 report by Dr. Pineda 
diagnosing the veteran with chronic low back pain syndrome.  
The decision does not indicate an in-service back injury.  

An August 1992 exam report by M. Franz, DO, reflects 
complaints of neck and low back pain with an onset date of 
January 1970 and bilateral arm and leg pain with an onset 
date of July 1988.  The veteran stated that in July 1988, 
while unloading a truck, he became twisted between a fork 
lift and a trailer, his left arm slamming into the side of 
the trailer and jamming his left elbow.  He added that after 
the accident his neck and low back also became sore.  He also 
reported an accident in January 1970 when he fell 13 feet off 
of a trailer onto concrete, injuring his neck and low back.  
Dr. Franz diagnosed the veteran with mechanical pain, 
lumbosacral.  The report does not reflect an in-service back 
injury.  

Private medical records dated April 1993 to March 1994 
indicate a work-related back injury, unemployment since June 
1988, and treatment for low back pain.  There is no 
indication of an in-service back injury.  

A February 1994 letter from D. Tarwater, MD, reflects that 
the veteran was examined in April 1993 regarding injuries 
suffered in a work-related accident in June 1988.  Dr. 
Tarwater states that the diagnosis was a chronic cervical and 
lumbar sprain and that these injuries resulted from the June 
1988 work-related accident.  The letter does not address an 
in-service back injury.  

The record also contains a May 1994 psychological evaluation 
report by W. Bolosky, PhD.  The veteran complained of low 
back pain, stated that he was hit with a ball back in 1981, 
and indicated that he had an accident involving a fork lift 
in 1988.  The veteran reported that he served in the Army for 
about three years and had no difficulty during his tour of 
duty.  The report contains no mention of an in-service back 
injury.  

A favorable August 1994 decision by the Social Security 
Administration reflects that the veteran filed a claim for 
benefits in May 1992 alleging disability since April 1990 due 
to, among other things, a back injury.  There is no reference 
to an in-service back injury.

A September 1994 private medical exam report by F. Edge, MD, 
reflects a work-related back injury in June 1988 while 
unloading a trailer when the jack twisted and slammed the 
veteran into the side of the trailer.  There is no reference 
to an in-service back injury.  

Treatment notes from September 1994 to June 1995 reflect 
treatment for low back pain.  There is no indication of an 
in-service back injury.  

In a letter to a private insurance group, dated in January 
1996, Dr. Franz wrote that the veteran was first seen in 
September 1994 with multiple joint complaints, including 
those involving his back, stemming from an occupational 
injury in June 1988.  There were no references to any 
incident of injury in service.

A March 1996 VA exam report reflects that the veteran injured 
his back in service in 1965 from a fall while unloading a big 
truck and that he was hospitalized for about one week.  The 
veteran complained of chronic low back pain since then.  He 
also reported a history of a left elbow injury in 1988 from a 
fork lift accident.  The assessment was back injury with 
possible post-traumatic degenerative disc disease.  

A November 1998 letter from R. Borland, MD, reflects a work-
related back injury in July 1988 and the veteran's statement 
that his back problems are related to his driving a truck his 
whole life.  The letter does not address an in-service back 
injury.

A March 1999 letter from I. Park, MD, reports the results of 
a March 1999 exam for disability purposes.  Dr. Park states 
that the veteran has been disabled since 1988 after a July 
1988 job-related injury when his body was crushed into a 
trailer by a forklift truck.  

An October 1999 VA treatment note reflects complaints of 
having a myocardial infarction two weeks ago, and of sciatic 
pain.  The veteran was not able to move for hours with 
nonspecific chest pain.  He also reported chronic back pain 
but noted that it was much worse the previous week.  There is 
no indication of an in-service back injury.  

A December 1999 letter from [redacted]. [redacted] states that he has 
known the veteran since 1960 and that the veteran had back 
problems in January 1968.  Mr. [redacted] stated that the veteran 
had told him that he had been injured while working on a 
five-ton wrecker when he was removing the rear wheels to 
replace the bearings.  He added that the veteran had been off 
duty for two weeks due to severe back pain and that the 
veteran has had back problems ever since 1989.  

A December 1999 VA treatment note reflects a history of 
chronic low back pain since 1988.  The veteran denied any 
trauma and stated that he has been disabled since 1988.  
There is no indication of an in-service back injury.  

Additional December 1999 VA treatment notes reflect a history 
of an in-service injury of falling down an embankment with a 
heavy weight with symptoms off and on, and that symptoms 
began in October 1999 upon awakening one morning.  

A January 2000 VA treatment note shows that the veteran 
reported injuring his lower back in service in 1965 while 
repairing a two-and-one-quarter-ton truck tire.  The 
diagnoses were lumbar stenosis and degenerative disc disease 
of the lumbar spine.  

A VA treatment note dated April 2000 reflects a history of a 
back injury in service while pulling the wheelings of a truck 
in 1965 that has worsened over the years, and that the 
veteran had to quit work in 1988.

An April 2000 statement from [redacted], a fellow serviceman, 
states that he was stationed with the veteran, and that the 
veteran injured his back in service while removing tires from 
a five-ton truck and had been placed on jeep driving duty.  

An April 2001 letter from Dr. Tarwater states that the 
veteran was seen in June 1991 for injuries suffered in a car 
accident in May 1991.  Dr. Tarwater opines that the veteran 
injured his back as a result of this accident and that it is 
certainly possible that his back injury could have gotten 
worse since 1965.  [On the letter, the veteran wrote that Dr. 
Tarwater's secretary had made a mistake, that it was not a 
car accident and that the date was wrong.] 

A May 2001 letter from Dr. Franz reflects that originally the 
veteran related his low back pain to an occupational injury 
in 1988 but then included in his history a 1965 event in 
military service during which he slipped on ice and jerked 
his back while attempting to pull a wheel off a truck.  Dr. 
Franz stated that the injuries sustained during service in 
1965 contributed to the veteran's chronic mechanical low back 
pain and fibromyositis.  He added that this opinion is based 
only on the most recent exam conducted in March 1995.

A lay statement by [redacted] [redacted]  received in May 2001 states 
that the veteran had no back disability prior to service and 
that he has had back problems ever since.  
A lay statement by [redacted] [redacted] received in May 2001 states that 
the veteran had complained of back pain since discharge and 
that he had informed her that he had injured his back in 
service.  

An August 2004 letter from E. Wassef, MD, states that the 
veteran sustained injuries to his lower back during service 
in 1965 and that he has had back problems ever since.  Dr. 
Wassef states that, based on his history and exam, the 
veteran's current symptoms are directly related to the 
accident sustained while in the service in 1965.  

The record also contains statements submitted by the veteran 
in support of his claim and a transcript from a Board 
hearing.  

In a May 2000 correspondence, the veteran stated that he 
suffered a lower back injury in service in 1965 when he fell 
over a bank while removing dual wheels from a five-ton 
wrecker.  He added that he had been taken to a field hospital 
for X-rays and placed on light duty for the remainder of his 
enlistment term.  He also noted that his back had gotten 
worse over the years and that he had quit work in 1988 when 
his back went out again.  

In May 2002, the veteran testified that he was pulling the 
wheels off of a wrecker when he slipped on the ice and the 
wheels fell on top of him, rolling him over the bank.  He 
also testified that his friend, Mr. [redacted], helped him to his 
feet, brought the sergeant, and both of them took him to the 
field hospital, where he spent two weeks.  He could not 
remember whether X-rays had been taken.  He further testified 
that he had been placed on light duty, including driving a 
jeep.  

Upon questioning, the veteran testified that he had been 
injured in January 1965, that no X-rays had been taken, and 
that he had been administered injectable medication.  He also 
testified that in 1966 he had been in a jeep accident with a 
second lieutenant in which the jeep rolled over, causing him 
to roll on top of the lieutenant and a toolbox to fall on top 
of him.  

In a letter received around May 2003, the veteran indicated 
that he had a jeep accident on the autobahn later in service 
that worsened his back injury.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

After a careful review of the record, the Board observes 
numerous inconsistencies as to whether the veteran even 
suffered an in-service injury and, if so, whether his current 
disability is related to any such injury.  

Private medical reports from February 1992 to December 1999 
reveal no mention by the veteran of any in-service back 
injury.  The veteran also did not mention it throughout two 
proceedings of the Social Security Administration.  The first 
reference to any such back injury appears in a March 1996 VA 
exam report, after the veteran filed his claim for VA 
compensation benefits.  The Board points out that the veteran 
failed to mention the previous post-service, work-related 
back injuries at that exam, a factor which also militates 
against his credibility.  

In addition, the record contains various causes for his 
current low back disability.  The veteran has stated that his 
low back pain began in January 1970 when he fell 13 feet off 
of a trailer onto concrete.  He has also stated that he has 
had low back pain since July 1988 when he suffered a work-
related injury.  The record also shows that he injured his 
back in a car accident in May 1991.  He has also stated that 
his back problems are related to his driving a truck his 
whole life.  The Board notes Dr. Park's March 1999 statement 
that the veteran has been disabled since 1988 after a July 
1988 job-related injury when his body was crushed into a 
trailer by a forklift truck.  The Board also observes Dr. 
Franz's May 2001 letter stating that the veteran originally 
related his low back pain to an occupational injury in 1988 
but then included in his history a 1965 event in military 
service.  

Moreover, there are inconsistencies in the veteran's own 
description of the alleged in-service back injury.  He has 
stated that he injured his back in service from a fall while 
unloading a big truck.  He has also stated that he injured 
his back falling down an embankment with a heavy weight.  On 
another occasion, he stated that he injured his back in 
service while repairing a two-and-one-quarter-ton truck tire.  
He has also stated that he was injured while pulling the 
wheelings of a truck.  On yet another occasion, the veteran 
stated that he slipped on ice and jerked his back while 
attempting to pull a wheel off a truck.  He has also stated 
that he fell over a bank while removing dual wheels from a 
five-ton wrecker.  Lastly, the veteran testified that he was 
injured pulling the wheels off of a wrecker when he slipped 
on the ice and the wheels fell on top of him, rolling him 
over the bank.  

Given the above inconsistencies, the Board finds that the 
veteran's accounts of a back injury or injuries in service 
and the subsequent development of chronic back pathology are 
simply not credible.  As such, the Board further finds that 
the various statements by his private physicians relating his 
current low back disability to an in-service back injury have 
no probative value inasmuch as they are predicated on an 
inaccurate history provided by the veteran.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, 
the Board must conclude that the veteran did not sustain a 
chronic low back disability as a result of injury or other 
event of service origin.  

The Board acknowledges the contentions raised by the veteran 
and his acquaintances that his low back disability is related 
to service.  In this regard, the Board observes that they, as 
laypersons, are not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
lumbar spine with stenosis.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative disc disease of the 
lumbar spine with stenosis is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



